Exhibit 10(r)

 

SERVICE AGREEMENT (this “Agreement”) dated as of December 4, 2003, between
United Rentals, Inc., a Delaware corporation (the “Company”), and Bradley S.
Jacobs (“Jacobs”).

 

Preamble

 

A. Jacobs currently serves as Chairman and Chief Executive Officer (“CEO”) of
the Company.

 

B. Jacobs has submitted a letter of resignation to the Board of Directors of the
Company (the “Board”). Under the terms of this Agreement, Jacobs will resign as
CEO as of the close of business on December 15, 2003. However, he will remain a
director of the Company and Chairman of the Board and become a consultant to the
Company.

 

C. As of the “Effective Time” (as defined below), Jacobs’ “Existing Employment
Agreement” (as defined below) will terminate and he will cease to be an employee
of the Company. Upon such termination, Jacobs’ rights under the Existing
Employment Agreement will terminate, including, without limitation, the right to
receive 13.51 times the sum of his annual base compensation plus his annual
bonus following a termination of Jacobs’ employment by the Company without cause
or by Jacobs for good reason or due to a material breach of the Existing
Employment Agreement by the Company.

 

D. The parties hereto desire to enter into this Agreement in order to set forth
the terms pursuant to which Jacobs will continue to provide services to the
Company following his resignation as CEO.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1. Effective Time. This Agreement will be effective as of the close of business
on December 15, 2003 (the “Effective Time”).

 

2. Termination of Existing Employment Agreement. Jacobs and the Company are
parties to an Employment Agreement dated as of September 19, 1997 (the “Existing
Employment Agreement”). The Existing Employment Agreement will terminate as of
the Effective Time. The parties acknowledge that the Existing Agreement will be
deemed to have been terminated pursuant to Section 6(a)(i) thereof, and that
Jacobs will not be entitled to any payments under Section 6(a)(iii) thereof. At
the Effective Time, Jacobs will cease to be an employee of the Company.

 

3. Position. During the “Term” (as defined below), Jacobs shall serve as a
consultant to the Company. In such capacity, he will not be an employee of the



--------------------------------------------------------------------------------

Company. As long as Jacobs continues to serve as Chairman of the Board, his
title will be “Executive Chairman.” Jacobs may elect to resign his position as
Chairman of the Board, at which time he will no longer have the title “Executive
Chairman.” If Jacobs elects to resign as Chairman, he will remain a consultant
to the Company until he resigns or is otherwise removed in accordance with this
Agreement and will remain a director until he resigns or fails to be re-elected
to such position.

 

4. Duties and Authority

 

  4.1. The duties and tasks Jacobs may be asked to perform may include assisting
in, among other things, the company’s ongoing project to raise rental rates,
major merger and acquisition opportunities and senior and mid-level human
resources issues. In addition, as long as he is Executive Chairman, Jacobs may
be asked to perform such duties and responsibilities as are customary for such
position and are compatible with being a consultant who is also serving as
chairman of a board of directors. At all times, Jacobs will only be required to
perform those specific duties, tasks and responsibilities as are communicated to
him in writing by any of the Board, the Company’s CEO or the Company’s
President. After Jacobs is no longer Executive Chairman, but while serving as
consultant, he will act solely in an advisory capacity.

 

  4.2. While serving as Executive Chairman, Jacobs will report solely to the
Board. In the event that Jacobs is no longer Executive Chairman and serving only
as a consultant, Jacobs will report solely to the Company’s CEO or President. In
his capacity as a consultant, Jacobs will not have any authority to bind the
Company or to make decisions on behalf of the Company.

 

  4.3. Jacobs will provide his services hereunder on a part-time basis at
mutually agreed upon times. Jacobs shall not be required to devote more than 500
hours per year to performing his services hereunder, subject to reduction at
Jacobs’ election as described in subsection 4.4 hereof. Jacobs will be free to
engage in other business ventures (subject to Section 8 hereof). Jacobs may
provide his services hereunder from off-site locations. Jacobs will not be
required to travel or relocate.

 

  4.4. The base consulting payment provided for in subsection 5.1 hereof assumes
that Jacobs will devote approximately 500 hours per year to performing his
consulting services hereunder. However, at any time during the Term, Jacobs may,
at his option and in a written notice delivered to the Company, elect to reduce
his time commitment as a consultant, but not below 50 hours per year. If in any
year Jacobs elects to reduce his time commitment to less than 500 hours of
service as a consultant hereunder, then his base consulting payment for such
year will be proportionately decreased (it being acknowledged that the benefits

 

2



--------------------------------------------------------------------------------

described in subsection 5.3 hereof will not be affected). For example, if Jacobs
elects to reduce his time commitment as a consultant to 400 hours in a given
year (i.e., a 20% reduction), then his base consulting payment for such year
would be reduced to $200,000. For purposes of clarity, there shall be no
reduction in the base consulting payment described in subsection 5.1 if Jacobs
performs less than the committed hours of consulting service hereunder (whether
the original 500 hours or any reduced hours resulting from Jacobs’ election to
reduce his time commitment as aforesaid) due to the Company requesting him to
work on projects which take, in the aggregate, less than the committed hours of
Jacobs’ time per year.

 

5. Consulting Payments and Other Benefits.

 

  5.1. Base Consulting Payment. During the Term, the Company will pay Jacobs a
base consulting payment of $250,000 per annum, payable bi-weekly in arrears. The
foregoing payment level is subject to possible reduction as provided in
subsection 4.4 above, but for no other reason.

 

  5.2. 2003 Bonus and Additional Consulting Payments. The Board, in its sole
discretion, may pay amounts to Jacobs in excess of the base consulting payment.
The Company shall pay Jacobs a bonus in respect of his service as CEO of the
Company for fiscal year 2003, as determined by the Board, in a manner consistent
with past practice.

 

  5.3. Benefits.

 

  5.3.1. As a consultant, Jacobs shall not be an employee of the Company during
the Term and shall not be entitled to participate in any Company benefit plans.
During the Term the Company shall pay Jacobs an additional monthly payment of
$2,084.00 (the “Benefits Payment”) in lieu of benefits other than Jacobs’ health
care benefit, which is described in the following sentence. In addition to the
foregoing, the Company shall pay for any election by Jacobs for any health care
continuation coverage under the Consolidated Omnibus Budget and Reconciliation
Act of 1985, as amended (“COBRA”) and, commencing 18 months following the
Effective Time, the Company shall make a monthly payment to Jacobs, in addition
to the Benefits Payments, equal to the cost to Jacobs of obtaining health care
insurance substantially equivalent to that he had received pursuant to his COBRA
election; provided, however, that the benefits provided in this sentence shall
cease on the earlier of the end of the Term or the date Jacobs first becomes
covered under the health care plan of a subsequent employer.

 

  5.3.2. During the Term, Jacobs will be entitled to substantially the same
office, secretarial, administrative and information technology

 

3



--------------------------------------------------------------------------------

support that he received immediately prior to the Effective Time, at the
Company’s cost; provided that such secretarial, administrative and information
technology support will be provided at any location chosen by Jacobs.

 

  5.3.3. During the Term, Jacobs may continue to use Company aircraft in
accordance with the policy for personal use approved by the Board on October 2,
2002 (the “Policy”). For purposes of the foregoing, it is agreed that: (i) no
less than 45% of the aggregate hours available for executive use under the
Policy shall be allocated to Jacobs, (ii) approval by the CEO shall not be
required for Jacobs’ use, (iii) Jacobs will be treated as an “executive officer”
for purposes of the participation requirements of the Policy at all times during
the Term, even though he is not an employee and not an executive officer, and
(iv) Jacobs’ rights under this subsection shall not be diminished by any future
modification or termination of the Policy.

 

  5.3.4. For three years following the end of the Term (subject to extension
pursuant to clause (i) below), Jacobs may continue to make personal use of
Company aircraft, subject to the following qualifications and limitations: (i)
use under this subsection shall be limited to a maximum of 100 hours of flight
time (wheels up) for the each of the first three years following the end of the
Term (provided that any unused hours in any year shall be carried forward to the
subsequent year until all hours have been used (even if all such hours are not
used until after the third year following the end of the Term) and this
subsection 5.3.4 shall continue in effect until such time as all carried forward
hours have been used), (ii) Jacobs shall be required to reimburse the Company
for the incremental costs to the Company for use following the Term and (iii)
the rights provided by this subsection will not be available if the Company
terminates Jacobs’ position with the Company and such termination is for “Cause”
(as defined below). For purposes of the foregoing, (i) “incremental cost” has
the meaning given in the existing Policy and shall be calculated consistent with
past practice and (ii) “year” means the 12-month period commencing upon the end
of the Term and each successive, non-overlapping, period of 12 months.

 

  5.3.5. If at any time the Company is unable or unwilling to provide Jacobs
with the benefits described in subsections 5.3.2, 5.3.3 or 5.3.4, then the
Company will reimburse Jacobs for the cost of purchasing such benefits in the
market place, grossed up for any taxes payable by Jacobs that exceed the taxes
he would otherwise have been liable to pay had the Company provided the benefits
as described in subsections 5.3.2, 5.3.3 or 5.3.4. Such amounts payable under
this subsection 5.3.5 shall be paid in cash within 30 days of the Company’s
receipt of an invoice for costs incurred.

 

4



--------------------------------------------------------------------------------

  5.3.6. Taxable income will be imputed to Jacobs for the foregoing perquisite
described in subsections 5.3.3 and 5.3.4 in accordance with the existing Policy
and applicable law (specifically, to the extent applicable, Treasury Regulation
Section 1.61-21(g)); provided, however, absent written guidance by the Internal
Revenue Service, the Department of Treasury or a court of applicable
jurisdiction (whether or not specifically applying to Jacobs), Jacobs will be
treated as a “non-control employee,” for purposes of such Treasury Regulation or
its successor, for purposes of computing imputed taxable income.

 

  5.4. Expense Reimbursement. Upon presentation of appropriate documentation,
Jacobs shall be reimbursed, in accordance with the reimbursement practices in
effect with respect to Jacobs immediately prior to the Effective Date, for all
reasonable business and entertainment expenses incurred in connection with the
performance of his duties hereunder.

 

  5.5. Retirement. To the extent Jacobs qualifies to be treated as a “retiree”
under any plan, program, grant or agreement, Jacobs shall have the benefit of
said classification with regard to a benefit to the extent that it is more
favorable to Jacobs than the provisions otherwise provided herein.

 

6. Term and Termination.

 

  6.1. Scheduled Term. The initial term of this Agreement shall commence at the
Effective Time and end on December 15, 2006. Following the initial term, the
term of this Agreement shall automatically extend for successive one-year
renewal terms, unless at least 30 days prior to the end of the initial term or
the then current renewal term, as the case may be, either party gives notice of
non-renewal to the other party. The term of this Agreement is subject to
possible early termination as provided in subsection 6.2 hereof. As used herein,
“Term” means the initial term and any renewal term.

 

  6.2. Possible Early Termination of Term. The Term will terminate prior to its
scheduled end upon the death of Jacobs or upon any termination of Jacobs’
position as a consultant pursuant to any of the following subsections. For the
sake of clarity, it is specified that Jacobs’ resignation as Executive Chairman,
but not as a consultant, pursuant to Section 3 will not cause early termination
of the Term.

 

  6.2.1. The Company may at any time, at its option, terminate Jacobs’ position
as a consultant hereunder by delivering a notice of

 

 

5



--------------------------------------------------------------------------------

termination to Jacobs. Termination pursuant to this subsection may be with or
without Cause, subject to the provisions of subsection 6.3 hereof. Any
termination notice pursuant to this subsection will be effective upon delivery
or such later date as is specified in the notice.

 

  6.2.2. Jacobs may at any time, at his option, resign his position as a
consultant hereunder by delivering a notice of resignation to the Company. Any
such notice will be effective upon delivery or such later date as is specified
in the notice. Resignation pursuant to this subsection may be with or without
“Good Reason” (as defined below), subject to the provisions of subsection 6.3.

 

  6.3. Certain Obligations In the Event of Early Termination. If (i) the Company
effects an early termination pursuant to subsection 6.2.1 and such termination
is not for Cause or (ii) Jacobs resigns for Good Reason pursuant to subsection
6.2.2, then in either such case: (a) the Company shall be required to continue
to pay to Jacobs the base consulting payment provided for by subsection 5.1
hereof and to make all the payments and make available all the benefits provided
by subsections 5.3.1, 5.3.2, 5.3.3 and 5.3.5, as applicable, until the scheduled
end of the Term as if there had been no early termination and (b) the three-year
period contemplated by subsection 5.3.4 or payments in lieu thereof contemplated
by subsection 5.3.5, as applicable, will commence upon the date the Term was
scheduled to end rather than the date of early termination.

 

  6.4. Definition of Cause and Good Reason.

 

  6.4.1. “Cause” for early termination by the Company will exist upon (i)
Jacobs’ willful and continued failure to perform substantially his duties as a
consultant under this Agreement (other than any such failure resulting from
Jacobs’ physical or mental incapacity), after a written demand for substantial
performance is delivered to Jacobs by the Board which specifically identifies
the manner in which the Board believes that Jacobs has not performed his duties
as a consultant and the failure of Jacobs to reasonably comply with such demand
within 30 days of delivery of such notice to Jacobs, or (ii) Jacobs’ willful
engagement in gross misconduct in his capacity as a consultant with regard to
the Company and its affiliates materially and demonstrably injurious to the
Company and its affiliates, taken as a whole, which is not cured by Jacobs
within 30 days after a notice is delivered to Jacobs by the Board which sets
forth in reasonable detail the nature of the alleged misconduct and the injury
to the Company and its affiliates. For purposes of the foregoing definition, no
act or failure to act on Jacobs’ part shall be considered “willful” unless done,
or omitted to be done, by Jacobs not in good faith and without belief that his

 

6



--------------------------------------------------------------------------------

action or omission was in the best interest of the Company or any affiliate. A
termination by the Company will be deemed not to be for Cause, unless the notice
of termination is accompanied by a copy of a resolution duly adopted by the
affirmative vote or not less than two-thirds of the entire membership of the
Board finding that in the good faith opinion of the Board Jacobs was guilty of
conduct set forth in clause (i) or (ii) of this subsection 6.4.1 and specifying
the particulars thereof in detail.

 

  6.4.2. “Good Reason” for resignation by Jacobs will exist if: (i) while Jacobs
is a director, the Board without Jacobs’ written consent removes Jacobs from his
position as Chairman of the Board or fails to nominate Jacobs for reelection as
a director at any meeting of stockholders at which class 3 directors of the
Board stand for reelection or (ii) there is a material breach of this Agreement
by the Company, which is not cured by the Company within 30 days after a notice
is delivered to the Company by Jacobs which sets forth in reasonable detail the
nature of the alleged breach. Without limiting the generality of the foregoing,
a breach by the Company of any one of Sections 5, 7, 9, 10 or 13 of this
Agreement shall be deemed to be a material breach for purposes of clause (ii) of
the previous sentence. A resignation by Jacobs will be deemed not to be for Good
Reason, unless within 10 days after delivering his notice of resignation he
notifies the Company that his resignation was for Good Reason and sets forth in
reasonable detail the basis for such assertion.

 

  6.5. Effect of Termination; Survival.

 

  6.5.1. At the end of the Term, the rights and obligations of the parties
hereunder shall cease, except for (i) obligations and rights for the payment or
receipt of money accrued through the date of termination or that arise as a
result of termination, (ii) any right or obligation which by its terms relates
to any period after the Term and (iii) obligations that survive the termination
of this Agreement as specified in subsection 6.5.2. Termination of this
Agreement shall not affect any rights that any party may have (whether at law or
in equity), consistent with the terms and conditions of this Agreement, in
respect of any breach of this Agreement occurring prior to or following such
termination.

 

  6.5.2. The following provisions of this Agreement shall survive termination of
this Agreement and the Term: subsection 5.3.4, subsection 5.3.5 (insofar as it
pertains to subsection 5.3.4), subsection 6.3, subsection 6.5, and all of
Sections 7 through 23.

 

7



--------------------------------------------------------------------------------

7. Certain Matters Relating to Existing Agreements.

 

  7.1. The Company and Jacobs are parties to an Indemnification Agreement dated
as of November 13, 1997. For purposes of clarity, it is specified that service
by Jacobs as a consultant under this Agreement shall constitute service as an
“Agent” within the meaning of the Indemnification Agreement. Without limiting
the Company’s obligation under the Indemnification Agreement, the Company agrees
to cover Jacobs under directors and officers liability insurance to the same
extent that the Company covers its other officers and directors. The foregoing
obligation shall survive termination of this Agreement and shall continue for as
long as Jacobs has any potential liability in connection with his serving, or
having served, as a director, officer, employee or consultant of or to the
Company and, in all events, shall at a minimum survive for six years after the
first date that Jacobs is no longer performing any services for the Company in
any capacity.

 

  7.2. The Company and Jacobs are parties to a Senior Restricted Stock Agreement
dated June 5, 2001 and a related letter agreement (the “Equity Letter”) dated
April 21, 2003 (the foregoing agreements being referred to collectively as the
“Grant Agreement”). For the sake of clarity, it is specified that: (i) if the
Company terminates Jacobs’ position as a consultant hereunder, or if Jacobs
resigns such position, such termination or resignation will constitute
termination or resignation of Jacobs’ “employment” for purposes of the Grant
Agreement, (ii) the delivery by the Company of a notice of non-renewal pursuant
to subsection 6.1 hereof (whether during the initial term or any renewal term)
will constitute termination of Jacobs’ “employment” by the Company other than
for “Cause” for purposes of the Grant Agreement and (iii) for purposes of this
subsection 7.2 and the Grant Agreement, the term “Cause” has the meaning given
in the Grant Agreement and not this Agreement.

 

  7.3. The Company has heretofore granted stock options (the “Options”) to
Jacobs described in a memorandum addressed to Jacobs dated January 1, 2003
entitled “Terms Governing Options” (the “Option Agreement”) and the Equity
Letter. The Company hereby represents and confirms to Jacobs that (i) the Board
has, prior to entering into this Agreement, approved (a) the transfer of the
Options in accordance with the provisions of Section 10 of the 1997 Stock Option
Plan and Section 11 of the 1998 Stock Option Plan and (b) that the transferee of
the Options shall have all of the rights and privileges originally provided to
Jacobs with respect to such transferred Options pursuant to the Option Agreement
and the Equity Letter, including without limitation, the right to pay the
exercise price of any Option through a cashless exercise mechanism as set forth
in Paragraph 5 of the Option Agreement and (ii) evidence of such approval has
been provided to Jacobs.

 

8



--------------------------------------------------------------------------------

  7.4. The Company hereby represents and confirms that:

 

  7.4.1. The restrictive legends set forth on certificate No. UR 4904 have been
amended to read in their entirety as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR ANY STATE
SECURITIES LAW, AND SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE WITH THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR IN THE OPINION OF COUNSEL SUCH
REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RESTRICTED STOCK
AGREEMENT DATED JUNE 5, 2001 BETWEEN THE COMPANY AND THE REGISTERED OWNER OF
THIS CERTIFICATE (OR HIS PREDECESSOR IN INTEREST) AND AN AGREEMENT DATED APRIL
21, 2003 BETWEEN THE COMPANY AND THE REGISTERED OWNER OF THIS CERTIFICATE.
COPIES OF THESE AGREEMENTS MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY
OF THE COMPANY BY THE REGISTERED OWNER OF THIS CERTIFICATE. THESE SECURITIES MAY
BE CANCELLED AND RETIRED BY THE COMPANY IN THE CIRCUMSTANCES SET FORTH IN SAID
AGREEMENTS.”

 

  7.4.2. The restrictive legends set forth on certificate No. UR 4462 have been
amended to read in its entirety as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR ANY STATE
SECURITIES LAW, AND SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE WITH THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR IN THE OPINION OF COUNSEL SUCH
REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.”

 

  7.4.3. The restrictive legend set forth on certificate No. UR 4756 has been
removed.

 

9



--------------------------------------------------------------------------------

  7.4.4. Certificates Nos. UR 4904 and UR 4462 (or replacements therefor),
bearing the restrictive legends set forth in Sections 7.4.1 and 7.4.2 above, as
applicable, and certificate No. UR 4756 (or a replacement therefor), bearing no
restrictive legend, have been delivered to Jacobs on or prior to the date
hereof.

 

  7.5. If a certificate or agreement representing or relating to securities of
the Company held by (i) Jacobs, (ii) a family member of Jacobs, (iii) an
affiliate of Jacobs or an affiliate of a family member of Jacobs, (iv) a trust,
a majority of the beneficial interests of which are held by any of the persons
specified in clauses (i)-(iii) above, or (v) any transferee of the persons
specified in clauses (i)-(iv) above requires an opinion of counsel, whether
counsel to the Company or otherwise, prior to the transfer of the securities
represented by such certificate or the securities related to such agreement, as
the case may be, the Company agrees that an opinion delivered by Paul, Weiss,
Rifkind, Wharton & Garrison LLP shall, absent manifest error, be deemed to
satisfy such requirement, and the Company shall, as promptly as reasonably
practicable, instruct its transfer agent to effect such transfer.

 

  7.6. Subject to the foregoing provisions, all existing agreements between
Jacobs (or his affiliates) and the Company (other than the Existing Employment
Agreement) shall continue in effect in accordance with their respective terms
(including, without limitation, any agreement pursuant to which Jacobs or his
affiliates have acquired, or may acquire, any stock, options, warrants or other
securities of the Company).

 

8. Certain Covenants.

 

  8.1. Noncompetition and Confidentiality Agreement.

 

  8.1.1. Jacobs will not, during the Term, and for a period of 12 months
immediately following the end of the Term, directly or indirectly, for himself
or on behalf of or in conjunction with any other person, persons, company,
partnership, corporation or business of whatever nature: establish, enter into,
be employed by or for, advise, consult with or become a part of, any company,
partnership, corporation or other business entity or venture, or in any way
engage in business for himself or for others, in competition with the Company’s
equipment rental business within a 200-mile radius of any equipment rental
location owned by the Company during the Term.

 

  8.1.2. During and after the Term, Jacobs shall not knowingly, without the
prior consent of the Company, which consent shall not be unreasonably withheld,
use for his own benefit or disclose to any person, company, partnership,
corporation or business for any reason or purpose whatsoever, any confidential
information of the Company, unless disclosure is required by law. For the
purposes

 

10



--------------------------------------------------------------------------------

hereof, confidential information includes all correspondence, memoranda, files,
manuals, books, lists, financial, operating or marketing records and customer
and vendor records relating to or containing any proprietary information
relating to the Company, but does not include (a) any information which is in
the public domain or known to other unrelated parties in the Company’s industry
other than as a result of Jacobs’s breach of this provision, (b) any information
acquired by Jacobs other than in the course of his duties to the Company or (c)
any and all investor and other contact lists or data lists to which Jacobs was a
contributor at any time, provided that such information will not be provided to
a competitor of the Company.

 

  8.1.3. Because of the difficulty of measuring economic losses to the Company
as a result of breach by Jacobs of the foregoing covenants in subsections 8.1.1
and 8.1.2, and because of the immediate and irreparable damage that might be
caused to the Company for which it would have no other adequate remedy, Jacobs
agrees that, without limiting the remedies available to the Company, the
foregoing covenants may be enforced by the Company by injunctions and
restraining orders.

 

  8.1.4. The covenants in this Section 8 are intended to be severable and
separate, and the unenforceability of any specific covenant shall not affect the
enforceability of any other covenant.

 

  8.2. Company Property. Jacobs recognizes and acknowledges that he may have
access to various confidential proprietary information concerning the Company
and its affiliates which is of a special and unique value to the Company and
that all such information is and shall remain the property of the Company.
Notwithstanding the foregoing, Jacobs shall have the right to retain any
records, notes and other information pertaining to the Company’s business which
do not contain confidential information (as described in subsection 8.1.2).

 

9. Excise Tax.

 

  9.1. If all or any portion of the payments and benefits which Jacobs is
entitled to receive pursuant to the terms of this Agreement or any other plan,
arrangement or agreement in respect of the Company or its affiliates (the
“Payments”) constitutes “excess parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), that
are subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code (or similar tax and/or assessment), the Company (or its successors or
assigns) shall pay to Jacobs an additional amount (“Gross-Up Payment”) such that
the net amount retained by Jacobs, after deduction of (i) any Excise Tax on
Payments, (ii) any federal, state and

 

11



--------------------------------------------------------------------------------

local income and employment or self-employment tax and Excise Tax upon the
payment provided for by this subsection 9.1, and (iii) any interest and
penalties imposed in respect of the Excise Tax shall be equal to the full amount
of the Payments. For purposes of determining the amount of the Gross-Up Payment,
Jacobs shall be deemed to pay federal income taxes at the highest marginal rate
of federal income taxation in the calendar year in which the Gross-Up Payment is
to be made, and state and local income taxes at the highest marginal rates of
taxation in the state and locality of Jacobs’s residence on the date the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

  9.2. The Gross-Up Payment for any Payment made shall be paid to Jacobs (or, to
the extent subject to required tax withholding, deposited with the applicable
tax authority) within 10 days after the Imposition of Excise Tax, unless the
Company undertakes to indemnify him as provided in subsection 9.3. The
“Imposition of Excise Tax” shall mean the earliest of: (i) the issuance by the
Internal Revenue Service of a notice stating in effect that an Excise Tax is due
with respect to the Payment; (ii) Jacobs’ delivery to the Company of an opinion
of tax counsel or a tax accountant selected by Jacobs that all or a portion of
the Payment is subject to the Excise Tax and the amount of the Excise Tax on the
Payment; or (iii) the Company’s delivery to Jacobs of an opinion of tax counsel
or a tax accountant selected by the Company and acceptable to Jacobs that all or
a portion of the Payment is subject to the Excise Tax and the amount of the
Excise Tax on the Payment.

 

  9.3. In lieu of paying the Gross-Up Payment for any Payment, the Company may
elect to undertake, at its sole expense, the defense and settlement of any
assessment by the Internal Revenue Service of the Excise Tax on any Payment. If
the Company so elects, the Company shall protect, defend, indemnify and hold
Jacobs forever harmless (on the same basis as described in subsection 9.1) from
and against the Excise Tax on such Payment and payments pursuant to this
subsection 9.3 and any federal, state or local income tax (determined pursuant
to the last sentence of subsection 9.1) upon payments pursuant to this
subsection 9.3 and any and all liabilities, demands, claims, actions, causes of
action, assessments, losses, costs, damages or expenses, including attorneys’
and accountants’ fees in connection with any thereof, and any interest and
penalties sustained by Jacobs as a result of or arising out of or by virtue of
the Company’s undertaking.

 

  9.4. If the Excise Tax is determined to be less than the amount taken into
account in determining the Gross-Up Payment paid pursuant to subsection 9.2,
Jacobs shall repay to the Company, within 10 days after the time that the amount
of such reduction in Excise Tax is determined, the portion of the Gross-Up
Payment attributable to such reduction. If the Excise Tax is

 

12



--------------------------------------------------------------------------------

determined to exceed the amount taken into account in determining the Gross-Up
Payment paid pursuant to subsection 9.2, the Company within 10 days after the
time that the amount of such excess Excise Tax is determined shall make an
additional payment to Jacobs of an amount equal to such excess plus an amount
equal to any interest and penalties payable to the Internal Revenue Service with
respect to such excess and any Excise Tax on payment pursuant to this sentence
and any federal, state and local income and employment tax (determined pursuant
to the last sentence of subsection 9.1) upon payments made pursuant to this
sentence.

 

10. Legal Fees and Expenses.

 

  10.1. The Company shall pay the reasonable legal fees, costs and expenses
incurred by Jacobs in connection with any action arising under this Agreement or
any of the other agreements referenced herein, provided that any dispute or
controversy between the parties regarding this Agreement or any such other
agreement is resolved in any manner in favor of Jacobs. Upon any initial
determination in favor of Jacobs, the Company shall advance to Jacobs an amount
equal to Jacobs’s previously incurred legal fees and a reasonable estimate of
any legal fees, costs and expenses which may be incurred by Jacobs in connection
with the final resolution of such matter.

 

  10.2. The Company shall reimburse Jacobs for any and all legal fees, costs and
expenses incurred by Jacobs in connection with his resignation as CEO of the
Company and the negotiation and execution of this Agreement. The parties hereto
do not believe that the reimbursement described in the foregoing sentence is
taxable income to Jacobs but to the extent the reimbursement is treated as
taxable income, the Company will pay to Jacobs an additional gross-up payment
such that he has no after-tax cost for receiving such reimbursement. Nothing in
this provision is suggested to waive attorney/client privilege with respect to
legal advice received by Jacobs in respect of such matters for which the Company
is required to reimburse Jacobs pursuant to this subsection 10.2.

 

  10.3. This Section 10 shall not affect Jacobs’s common-law or statutory
indemnification rights, or any agreements or other arrangements between the
parties relating to indemnification, including the Indemnification Agreement
referred to in subsection 7.1 hereof.

 

11. No Right of Set-off, Etc. Except as set forth in this Agreement, the
obligation of the Company to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Jacobs or others.

 

13



--------------------------------------------------------------------------------

12. No Obligation to Mitigate. In no event shall Jacobs be obliged to seek other
employment or consulting or take any other action by way of mitigation of the
amounts payable to Jacobs under any of the provisions of this Agreement, nor
shall the amount of any payment hereunder be reduced by any compensation earned
by Jacobs as a result of self-employment or employment by another employer,
other than with respect to health care benefit payments as specifically
described in subsection 5.3.1.

 

13. Successors and Assigns.

 

  13.1. This Agreement is personal to each of the parties hereto. Except as
provided in subsection 13.2 below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the consent of the other party
hereto and any assignment in contravention of this subsection shall be void.

 

  13.2. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, the “Company” shall mean the Company and any successor to its
business and/or assets, which assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

  13.3. This Agreement shall inure to the benefit of and be enforceable by
Jacobs and his personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

14. Notices. For the purpose of this Agreement, all notices, consents and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service or (iii) on the fourth business day
following the date mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Jacobs:

 

Bradley S. Jacobs

At the address shown on the records of the Company

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison, LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention:       Martin Flumenbaum and

Michael J. Segal

 

14



--------------------------------------------------------------------------------

If to the Company:

 

United Rentals, Inc.

Four Greenwich Office Park

Greenwich, Connecticut 06830

Attention: Chief Executive Officer or President

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

15. Further Assurances. The Company and Jacobs agree to execute upon request
further documents reasonably necessary to effect the express terms and
conditions of this Agreement, including such documents as are reasonably
necessary to effect the transfer or sale of equity interests in the Company
owned by Jacobs on the date hereof (including subsequent transfers and sales by
the transferees and purchasers of any such equity interests).

 

16. Mutual Release.

 

  16.1. Except with respect to the obligations arising under or preserved in
this Agreement, the Company, on behalf of itself and its successors and assigns
(and with shareholders, employees, directors and officers collectively, the
“Company Releasees”) and Jacobs, on behalf of himself and his heirs and assigns
(collectively, the “Jacobs Releasees”) hereby waive and release any common law,
statutory or other complaints, claims, charges or causes of action that (a)
respectively, the Company Releasees may have against the Jacobs Releasees and
the Jacobs Releasees may have against the Company Releasees arising out of or
relating to Jacobs’ employment or termination of employment with, or serving in
any capacity in respect of, the Company, both known and unknown, in law or in
equity, arising out of any matter or circumstances occurring prior to and
through the date of this Agreement, including, without limitation, any claim
under any previous agreement executed by and between the Company and Jacobs, and
any complaint, charge or cause of action arising out of his employment with the
Company under the National Labor Relations Act, the Civil Rights Act of 1991,
the Americans with Disabilities Act of 1990, Title VII of the Civil Rights Act
of 1964, the Employee Retirement Income Security Act of 1974, all as amended,
and all other federal, state and local laws. By signing this Agreement, the
Company and Jacobs acknowledge that they intend to waive and release any rights
known or unknown they may have against the Jacobs Releasees and the Company
Releasees, respectively, as provided above, except with respect to obligations
arising under or preserved under this Agreement. Notwithstanding anything herein
to the contrary, this release shall not apply to (a) any rights to vested
benefits under benefit plans or any rights to indemnification or directors and
officers insurance coverage, and (b)

 

15



--------------------------------------------------------------------------------



any rights or claims the Company may have against one or more of the Jacobs
Releasees relating to or arising out of Jacobs’ willful engagement in gross
misconduct with regard to the Company and its affiliates prior to and through
the date of this Agreement which is materially and demonstrably injurious to the
Company and its affiliates, taken as a whole.

 

  16.2. In the event that any one or more of the Company Releasees files or
threatens to file a complaint, claim or charge against any one or more of the
Jacobs Releasees pursuant to any rights or claims relating to or arising out of
a matter covered by exception (b) in the last sentence of Section 16.1, and the
dispute or controversy that is the subject matter of such actual or threatened
complaint, claim or charge is resolved in a manner in favor of the Jacobs
Releasee(s), then, the Company shall pay to the Jacobs Releasee(s) the legal
fees, costs and expenses incurred by the Jacobs Releasee(s) in connection with
the investigation, defense, settlement and/or appeal of such actual or
threatened complaint, claim, or charge. If a matter referred to in the preceding
sentence is resolved by a court, within seven (7) days following the
determination by such court in favor of the Jacobs Releasee(s) (whether in an
initial proceeding or in any appeal therefrom), the Company shall advance to the
Jacobs Releasee(s) an amount equal to such Jacobs Releasee(s)’ previously
incurred legal fees, costs and expenses and a reasonable estimate of any legal
fees, costs and expenses which may be incurred by the Jacobs Releasee(s) in
connection with the final resolution of such matter. If the final resolution of
the matter is in favor of the Jacobs Releasee(s), the Company will pay any
outstanding legal fees, costs and expenses to the Jacobs Releasee(s) and if the
final resolution of the matter is in favor of the Company Releasee(s), the
Jacobs Releasee(s) shall reimburse the Company for all legal fees, costs and
expenses paid to Jacobs pursuant to this subparagraph 16.2; provided, however,
that a final resolution will only be “in favor of the Company Releasee(s)” if
the court finds that each of the material claims and/or defenses of the Jacobs
Releasee(s) in such matter were frivolous or made in bad faith. In the event
that the parties agree to submit any matter referenced in this subsection 16.2
to arbitration, the arbitrator will be deemed a court for purposes of the
foregoing. The foregoing rights shall be in addition to any rights of
indemnification that the Jacobs Releasees may have from any of the Company
Releasees.

 

17. Entire Agreement. This Agreement (together with any Exhibits, Schedules or
Annexes hereto and any documents and instruments delivered pursuant hereto)
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
discussions, negotiations and other communications (oral, written or otherwise)
relating to the subject matter hereof.

 

18. Amendments, Etc. This Agreement (including any Exhibits, Schedules or
Annexes hereto) may not be amended, modified, supplemented or otherwise varied
in any respect, except by a written document of even or subsequent date herewith
duly executed by each of the parties hereto.

 

16



--------------------------------------------------------------------------------

19. Waivers, Etc. No waiver relating to this Agreement shall be effective unless
made in writing and duly executed by the party against whom enforcement of such
waiver is sought, and any such waiver shall be effective only in the specific
instance and for the specific purpose for which given. No waiver by any party of
any breach or default of or under this Agreement shall be deemed a waiver of any
other breach or default of or under this Agreement (whether occurring pursuant
to the same or a different provision and whether occurring prior to, concurrent
with or subsequent to the giving of such waiver).

 

20. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Connecticut
applicable to agreements made and to be performed entirely within such State.
Any litigation instituted by any party to this Agreement pertaining to this
Agreement must be filed before a court of competent jurisdiction in Connecticut
and both parties hereby consent irrevocably to the jurisdiction of such courts
over them.

 

21. Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 

22. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

23. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instruments.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

UNITED RENTALS, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name and Title: Wayland R. Hicks,

   Chief Operating Officer

   

 

 

--------------------------------------------------------------------------------

   

Bradley S. Jacobs

 

SECRETARY’S CERTIFICATE

 

This Agreement has been approved and authorized by the Board of Directors of
United Rentals, Inc. at a meeting held on December 4, 2003.

 

 

--------------------------------------------------------------------------------

Name and Title: John N. Milne,

  Corporate Secretary

 

18